                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 ENDURANCE AMERICAN                                CV 18-150-BLG-SPW-TJC
 SPECIALTY INSURANCE
 COMPANY,
                                                   ORDER
                     Plaintiff,

 vs.

 DUAL TRUCKING AND
 TRANSPORT, LLC, et al.,

                     Defendants.

       On October 22, 2018, this case was transferred from the Eastern District of

Louisiana to the Billings Division of the District of Montana. (Doc. 78.) In the

transfer order, the Court indicated the underlying state court cases are pending in

Wolf Point, Montana. (Id. at 18.) The Court therefore, concluded the case should

be transferred to the Billings Division based on its determination that Billings was

the “nearest division” to Wolf Point. (Id.)

       Wolf Point, Montana is located in Roosevelt County. Accordingly, pursuant

to Local Rule 1.2(c)(3), this case shall be transferred to the Great Falls Division.

IT IS ORDERED.

       DATED this 23rd day of October, 2018.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
